Citation Nr: 1640574	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  14-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  He died in December 2010, and the Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case is now under the jurisdiction of the Winston-Salem, North Carolina RO.

In June 2015, the Board remanded this issue for further evidentiary development.  The Agency of Original Jurisdiction (AOJ) initially issued a supplemental statement of the case (SSOC) in May 2016, but due to the receipt of additional service treatment records and military personnel records, another SSOC was issued in July 2016.

The Board notes that in September 2014, the Appellant submitted an intent to file a claim for non-service-connected pension benefits.  In her statement of intent, the Appellant stated that she did not need VA to mail her any forms related to filing a claim, because she was in the process of obtaining all necessary documents for filing a formal claim.  Thus, the issue of entitlement to non service-connected pension benefits does not warrant referral, as the Appellant has already notified VA that she intends to file a claim and does not require further information at this time.

The case has now returned to the Board for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran died in December 2010; the certificate of death listed the immediate cause of death as dementia.

2. The Veteran was only service-connected for PTSD at the time of his death.

3. The Veteran's PTSD was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In an August 2012 letter, the RO notified the Appellant of the evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death.  The RO wrote, that to establish entitlement to the benefit sought, the evidence must show that a disability was incurred or aggravated during service and was the primary or contributory cause of death.  The RO also notified the Appellant that the Veteran was only service-connected for PTSD at the time of death, and described the requirements for a DIC claim based on a service-connected disease or injury.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's June 2015 remand instructions, VA obtained an addendum opinion specifically addressing the etiology of the Veteran's dementia as it related to the Veteran's service-connected dementia.  Accordingly, the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Lay statements of the Appellant have also been associated with the record and have been reviewed.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.

Law and Analysis

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was incurred in service, the laws and regulations generally applicable to compensation for service connected disabilities apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.                 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom.  Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The Appellant contends that the Veteran's service-connected PTSD significantly contributed to his dementia which was the cause of the Veteran's death.  On the Veteran's death certificate, the only cause of death listed is dementia.
Service treatment records reveal no indication of the Veteran exhibiting symptoms of, or being diagnosed with dementia.  Similarly, there are no records of the Veteran developing dementia within one year of his separation from service.

In September 2003, the Veteran's physician submitted a letter indicating that it was quite possible that the Veteran's PTSD contributed to the severity and/or the development of his heart disabilities.  No other disability was mentioned besides the Veteran's heart disabilities.  In a November 2003 VA examination, the Veteran reported having a stroke in May 2003, which made his short-term memory more effective than his long term memory.  The Veteran reported that this was the only cerebrovascular event that he had.  The examiner diagnosed the Veteran with PTSD, and estimated that 50 percent of his emotional difficulties came from PTSD and 50 percent came from his cognitive disorder that resulted from his stroke.

In January 2004, the Veteran was awarded service connection for PTSD, evaluated as 30 percent disabling.  A February 2004 consultation note showed that the Veteran's primary care provider wanted to refer the Veteran for a dementia evaluation, although it was noted that the Veteran's symptoms may be due to his stroke.  During the consultation, the Appellant reiterated that the Veteran had longstanding problems with PTSD and that he had experienced mental decline since his stroke.  She did report that since his stroke, he was somewhat less stressed by his military experiences, but that he continued to be stressed by not being able to do the things he had been able to do in the past.  In a December 2004 record, the Veteran was noted to have vascular dementia.  This diagnosis also appeared in an April 2005 emergency room record.  The Veteran was later discharged, and advised to follow up with further cardiac testing.

A September 2005 VA examination noted a diagnosis of chronic PTSD with a history of trauma.  The examination also noted that the Veteran had suffered two strokes.  The examiner found that the Veteran had difficulty understanding simple and complex commands due to poor memory and concentration in addition to general mental decline.  In November 2008, the RO increased the Veteran's disability rating for PTSD from 30 to 50 percent due to short term memory loss, difficulty with commands, and difficulties with communicating and comprehension.  A subsequent September 2009 record noted that the Veteran had vascular dementia, but seemed to attribute it to the stroke he sustained in 2003.  A subsequent March 2010 record revealed that the Veteran had Multi-infarct dementia.

In December 2011, VA received a statement from the Veteran's physician who had treated the Veteran at the time of his death, indicating that in his medical opinion, the Veteran's heart disease and dementia were either caused by PTSD, or that PTSD contributed to these diseases.  Subsequently in April 2012, the same physician submitted a more detailed letter reiterating that the Veteran's PTSD was either a causal or significant contributor to his dementia and coronary artery disease.  The physician explained that due to alarming flashbacks and nightmares caused by PTSD, there is an adrenaline response which causes vasoconstriction and tachycardia which are injurious to the vascular system throughout the brain and body with repetition.  In support of his argument, the physician submitted a publication from a medical journal titled "Posttraumatic Stress Disorder and Dementia: What is the Origin of the Association?," which described the results of a study done to determine whether PTSD is associated with the risk of developing dementia among older US veterans receiving treatment in VA medical centers.  The study found that in a predominantly male cohort, those diagnosed as having PTSD were at a nearly 2-fold higher risk of developing dementia compared with those without PTSD.  The study noted that mechanisms linking these important disorders needed to be identified with the hope of finding ways to reduce the increased risk of dementia associated with PTSD.

In the September 2012 VA examination, the examiner found that it was less likely than not that the Veteran's PTSD contributed to his dementia, and that there was insufficient empirical knowledge to make such a determination, let alone separate the effects of PTSD on dementia from variables such as the natural progress of aging.  In support of his opinion, the examiner first presented two recent studies, including the study submitted by the Veteran's physician, which showed that although there was a link between PTSD and dementia, these studies were correlational, and thus did not necessarily suggest causation.  In fact, one study event noted that it was unclear whether the link between PTSD and dementia was due to a common risk factor underlying both disabilities or if it was due to PTSD being a risk factor for dementia.  The study suggested that there could be multiple conclusions, such as PTSD being an early marker of dementia, PTSD being an independent risk factor for dementia, or PTSD and dementia sharing a common risk factor such as low cognitive reserves.  The examiner also pointed out that a study submitted by the Veteran's physician specifically noted that any causal mechanisms between PTSD and dementia were speculative.  

Next, the examiner noted that the Veteran's medical records indicated that he likely had Alzheimer's, but that there was no mention of PTSD as a causative influence.  The examiner also noted that the Veteran's age was not factored into the physician's opinion, even though studies have shown that dementia goes up with age, independent of other factors.  The Veteran's exposure to chemicals through his work was also not taken into consideration.  Finally, the examiner indicated that there was a lack of records showing the debilitating effects of PTSD before the Veteran turned 80, thus making it difficult to determine the severity of the Veteran's PTSD in his early life.  The later medical examinations done were not as clear as to the effects of PTSD because the Veteran had advanced cognitive difficulties.  The examiner also highlighted that the Veteran's physician had expressed concern about the link between PTSD and dementia during a visit in 2003, which was 7 years prior to there being any research published on the topic.  This suggested to the examiner that the physician's opinion was speculative, rather than factual.

In May 2016, pursuant to the Board's remand instructions, an addendum opinion was provided.  The new examiner agreed that it was less likely than not that the Veteran's service-connected PTSD caused or contributed to the Veteran's death, specifically with regards to the Veteran's dementia.  The examiner also opined that it was less likely than not that the Veteran's service-connected PTSD affected a vital organ to the extent that the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases, specifically dementia.

In support of her opinion, the examiner noted again that current research did not yet show a clear and direct causal link between PTSD and dementia.  She specifically cited to a study which found that neither chronic stress nor PTSD is either necessary or sufficient to result in dementia.  While several plausible routes from stress to dementia had been found in animal studies, these findings have not yet been translated to human dementing conditions.  The study further noted that advanced dementia had a distinctive neuropathological profile that neither stress nor PTSD alone had been found to produce.

After reviewing the evidence of record, the Board finds that the Veteran's service-connected PTSD did not cause or contribute to the Veteran' s death, or affect a vital organ such that the Veteran was less capable of resisting the effects of other diseases, specifically dementia.  Although the Appellant submitted evidence to support a link between the Veteran's PTSD and dementia, such evidence is speculative at best, and its probative value is outweighed by the opinions found in the VA examinations.

As a preliminary matter, the Veteran was not service-connected for dementia.  Dementia was the only cause of death listed on the death certificate; however the Appellant may still be entitled to compensation if the disability meets the general criteria for service-connection.  See 38 U.S.C.A. § 1310 (a); 38 C.F.R. § 3.313.  Service treatment records do not show that the Veteran complained of, was treated for, or diagnosed with symptoms related to dementia while he was in service, or within the year following his separation from service.  Thus the Veteran's dementia alone does not the meet the criteria for establishing service-connection for cause of death.

The Veteran was service-connected for PTSD at the time of his death, but as the evidence shows, his PTSD did not cause or contribute to his dementia.  In this regard, the September 2012 VA examination and May 2016 VA medical opinion are most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds the September 2012 examination and May 2016 opinion to have significant probative value because they are based on a thorough review of the Veteran's medical history, and supported by current medical literature.  The VA examiners specifically found that there has not yet been established, a direct link between PTSD and dementia.  While there is a correlation between the two, multiple studies noted that other factors may be the cause for the correlation.  The examiners also relied upon the Veteran's medical history, including the age at which he was diagnosed with PTSD, his history of cognitive difficulties resulting from stroke, and his age, in support of their findings.  Thus the examiners' conclusion that the Veteran's PTSD did not cause or contribute to his dementia is significantly more probative as it is based upon the medical evidence of record as well as established medical principles.

In contrast, the medical opinions submitted by the Appellant from the Veteran's physician lack sufficient probative value.  The statement submitted in December 2011 only consisted of a one sentence, conclusory statement that lacked any rationale.  While the subsequent April 2012 letter included a more detailed explanation for the opinion that the Veteran's PTSD contributed to his dementia, the journal article provided as support was inconclusive.  As the VA examiner who prepared the September 2012 examination noted, the study only showed a correlational link between dementia and PTSD, not a causative one.  The study itself also noted that there were multiple possibilities besides a causal relationship that could have accounted for the increased risk of developing dementia in those individuals who were diagnosed with PTSD.  Furthermore, as the examiner noted, the letter submitted by the physician did not address any other factors in the Veteran's medical history including his prior strokes, age, family history, and the age at which he developed PTSD, making it far less probative than the opinion submitted by the VA examiner.

To the extent that the Appellant contends that a medical relationship exists between the Veteran's PTSD and dementia, the Board acknowledges that the Appellant is competent to testify as to her own observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's cause of death, a question that requires medical expertise to answer.  While the Appellant is competent to describe symptoms of the Veteran she had knowledge of, an opinion regarding the etiology of his cause of death is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the September 2012 VA examination and May 2016 addendum opinion are most probative in finding that it is less likely than not that the Veteran's service-connected PTSD caused or contributed to his dementia.

In sum, the evidence deemed most probative by the Board weighs against a finding that the Veteran's service-connected PTSD caused or contributed to his dementia, which was the cause of the Veteran's death.  The evidence submitted by the Appellant in support of the claim is unsubstantiated by both the Veteran's medical history as well as relevant medical literature.  Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for cause of death is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


